PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/465,085
Filing Date: 21 Mar 2017
Appellant(s): Harris, Graham, Michael



__________________
Timothy P. Naill
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 06/01/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 02/04/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
Claims 1-10 & 14 maintain rejected under 35 U.S.C 103 as being unpatenable over Guffy et al. (U.S. Patent No. 3,314,339) in view of Kucharski (U.S. Patent No. 6,071,225).

(2) Response to Argument
 	A. Examiner interpretation of the independent claims:
	During patent examination of the claims, the pending claims must be given their broadest reasonable interpretation consistent with the specification. Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005). See also MPEP 2111. Moreover, while the claims of issued patents are interpreted in light of the specification, prosecution history, prior art and other claims, this is not the mode of claim interpretation to be applied during examination. During examination, the claims must be interpreted as broadly as their terms reasonably allow. In re Am. Acad, of Sci. Tech Ctr., 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004). See also MPEP 2111.01.
	Independent claim 1 recites:
	A creasing device comprising:
	A female drum comprises: a central channel, pair of lateral ribs on each side of the central channel,
	A male drum comprises: a resilient creasing ring, a pair of resilient shoulders.



	B. The rejection of claims 1-10 and 14 under 35 U.S.C. 103 is proper and should be affirmed.
	Appellants main and sole arguments throughout the prosecution is the reasoning and rational of the 103 modification of Guffy ‘339 in view of Kucharski ‘225.  Appellants argue that the main applied art ‘339 does not show any existing problem to be solved, it works fine the way it is disclosed and there is no reason to be modified nor it been obvious by those skilled in the art to do so.  Appellants further support their modification arguments referring to couple of previously board decision cases.
	The Office as has been referred to multiple times throughout the prosecution in response to Appellant’s previous arguments regarding the combination of the arts and the motivation maintains that the main applied art ‘339 discloses all the claimed limitations, only lacking the use of resilient creasing ring with pair of resilient shoulders.  While ‘339 indeed points out to a weak issue to be resolved of which the use of metal rollers on the scoring tool of fiber board or the like (column 1, lines 10-26; “These metal rollers have not proven to be completely satisfactory for a number or reasons…object or advantage of the invention is to provide scoring means which improve the quality”).
	The Office maintains that the main applied art ‘339 is admitting the problem of using a metal scoring tool, which aiming and seeking to solve such a problem.  Therefore, it would have been appreciated by those skilled in the art to come up with a solution and replacement to the male metal scoring tool of ‘339 (Fig. 3; via metal male scoring tool 21) by a more resilient and 

 	In respect to Appellants argument that the Office failed to address or point out to any specific reasoning of modifications, arguing that there is non-existent problem in the primary reference ‘339 to support its modification by ‘225 and therefore the articulated reason for asserting the proposed combination lacks rational underpinnings.  
 	The Office as set forth above maintains that the main applied art ‘339 indeed addressed the problem of using a metal scoring tools in the scoring art (column 1, lines 10-26; “These metal rollers have not proven to be completely satisfactory for a number or reasons…object or advantage of the invention is to provide scoring means which improve the quality”).  Add to that, to those skilled in the art would definitely consider replacing metal scoring tools with resilient scoring tools, to avoid damaging to the folded web, cardboard, sheets, or any other fiber working pieces.  It is known that a use of solid creasing tools on the cardboards art is not preferable as the result of cracking and damaging such worked upon piece is very high.  Therefore, it is clearly would be appreciated by those skilled in the art to replace metal scoring tool by another more resilient similar to the one suggested by ‘225.
	

	The Office maintains that the previously filed office action referred to the reasoning of such modification, (FR. filed on 04/19/2021, page 3; “in order to come up with scoring apparatus that score cardboard materials with minima cutting, cracking, or tearing of the stock, resulting in higher quality and less damage”).  In another word, that what was missing and lacking from the main applied art ‘339, and needed to be modified to come up with such outcome.

	Appellants argue that ‘225 disparages the use of male and female dies.  The Office maintains that ‘225 and ‘339 both are related to the same art of scoring tools of cardboards.  They both use two rotating drums with a nip in between to feed and score cardboards, while having the scoring tools and dies on either both or one of the rotating drums.  Being that said, the Office maintains that the only and sole reason the applied art ‘225 was applied is for its teaching of having and using resilient scoring tools.  Having such resilient tools in a male and/or female die is irrelevant.  The main reason of applying ‘225’s teaching of using resilient scoring tools to ‘339, is to come up with some flexibility and softens while scoring on the cardboard to avoid any cracks and damage to the pressed upon cardboards.




For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/SAMEH TAWFIK/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        


Conferees:
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731                                                                                                                                                                                                        	
/PATRICK D MAINES/Primary Examiner, OPQA                                                                                                                                                                                                        



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.